Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 03/31/22, Applicant amended and argued against all rejections previously set forth in the Office Action dated 02/15/2022.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1, 5-7, 11, and 12 under 35 U.S.C. §103 previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Cameron W. Beddard on 04/28/2022.



The application has been amended as follows:
In the claims:
1. (Currently Amended) An operation support device including a support function for presenting a control candidate table for managing a plurality of control candidates to an operator, the operation support device comprising: 
a similarity determination unit, implemented by a processor, that determines a similarity between actual measured data and simulated data, the actual measured data being measured in an operation target after control for the operation target is executed based on, among the plurality of control candidates, a control candidate corresponding to an event occurred in the operation target, and the simulated data being obtained by a simulation assuming a system state of the operation target after the control for the operation target is executed based on system data indicating a state of the operation target before the control for the operation target is executed; and 
a control candidate table update unit, implemented by a processor, that updates the control candidate table in accordance with a determination result of the similarity determination unit; wherein the similarity determination unit includes: 
a first feature quantity extraction unit, implemented by a processor, that extracts a feature quantity of the event from the actual measured data; 
a second feature quantity extraction unit, implemented by a processor, that extracts a feature quantity of the event from the simulated data; and 
a feature quantity comparison unit, implemented by a processor, that compares an extraction result of the first feature quantity extraction unit and an extraction result of the second feature quantity extraction unit based on a similarity threshold to determine a similarity between the respective extraction results.  
2. (Canceled).  
3. (Currently Amended)  An operation support device including a support function for presenting a control candidate table for managing a plurality of control candidates to an operator, the operation support device comprising: 
a similarity determination unit, implemented by a processor, that determines a similarity between actual measured data and simulated data, the actual measured data being measured in an operation target after control for the operation target is executed based on, among the plurality of control candidates, a control candidate corresponding to an event occurred in the operation target, and the simulated data being obtained by a simulation assuming a system state of the operation target after the control for the operation target is executed based on system data indicating a state of the operation target before the control for the operation target is executed; 
a control candidate table update unit, implemented by a processor, that updates the control candidate table in accordance with a determination result of the similarity determination unit: 
a system state analysis unit, implemented by a processor, that executes the simulation assuming the system state of the operation target after the control for the operation target is executed based on the system data indicating the state of the operation target before the control for the operation target is executed, and creates an analysis result as the simulated data; and 
a stability determination unit, implemented by a processor, that determines priority of each control candidate managed by the control candidate table based on the simulated data created by the system state analysis unit, Page 3 of 9Application No. 16/606,977 Attorney Docket No. 114616.PC758US wherein the control candidate table update unit updates the priority of each control candidate managed by the control candidate table in accordance with a determination result of the stability determination unit.  
4. (Original) The operation support device according to claim 3, wherein the stability determination unit includes: a data division unit that divides a simulation result belonging to the simulated data created by the system state analysis unit, for each control candidate managed by the control candidate table; a plurality of stability evaluation units that evaluate stability of each control candidate based on a simulation result of each control candidate obtained by dividing in the data division unit; and a stability comparison unit that compares respective stability evaluation results of the plurality of stability evaluation units to determine the priority of the respective control candidates.  
5. (Original) The operation support device according to claim 1, further comprising: a control candidate input unit that inputs a control candidate for learning in the simulation, which is a control candidate managed by the control candidate table.  
6. (Previously Presented) The operation support device according claim 1, wherein the operation target is a power system.  
7. (Previously Presented) An operation support method having a support function for presenting a control candidate table for managing a plurality of control candidates to an operator, the operation support method comprising: 
a similarity determining step of determining a similarity between actual measured data and simulated data, the actual measured data being measured in an operation target after control for the operation target is executed based on, among the plurality of control candidates, a control candidate corresponding to an event occurred in the operation target, and the simulated data being obtained by a simulation assuming a system state of the operation target after the control for the operation target is executed based on system data indicating a state of the operation target before the control for the operation target is executed; and 
a control candidate table updating step of updating the control candidate table in accordance with a determination result in the similarity determining step; 
wherein the similarity determining step includes: 
a first feature quantity extracting step of extracting a feature quantity of the event from the actual measured data; 
a second feature quantity extracting step of extracting a feature quantity of the event from the simulated data; and 
a feature quantity comparing step of comparing an extraction result in the first feature quantity extracting step and an extraction result in the second feature quantity extracting step based on a similarity threshold to determine a similarity of the respective extraction results.  
8. (Canceled).  
9. (Currently Amended) An operation support method having a support function for presenting a control candidate table for managing a plurality of control candidates to an operator, the operation support method comprising: 
a similarity determining step of determining a similarity between actual measured data and simulated data, the actual measured data being measured in an operation target after control for the operation target is executed based on, among the plurality of control candidates, a control candidate corresponding to an event occurred in the operation target, and the simulated data being obtained by a simulation assuming a system state of the operation target after the control for the operation target is executed based on system data indicating a state of the operation target before the control for the operation target is executed; 
a control candidate table updating step of updating the control candidate table in accordance with a determination result in the similarity determining step;
a system state analyzing step of executing the simulation assuming the system state of the operation target after the control for the operation target is executed based on the system data indicating the state of the operation target before the control for the operation target is executed, and creating an analysis result as the simulated data; and 
a stability determining step of determining priority of each control candidate managed by the control candidate table based on the simulated data created in the system state analyzing step, wherein in the control candidate table updating step, the priority of each control candidate managed by the control candidate table is updated in accordance with a determination result in the stability determining step.
10. (Original) The operation support method according to claim 9, wherein the stability determining step includes: a data dividing step of dividing a simulation result belonging to the simulated data created in the system state analyzing step, for each control candidate managed by the control candidate table; and a stability evaluating step of evaluating stability of each control candidate based on a simulation result of each control candidate obtained by dividing in the data dividing step; and a stability comparing step of comparing respective stability evaluation results of the stability evaluating step to determine the priority of the respective control candidates.  
11. (Original) The operation support method according to claim 7, further comprising: a control candidate inputting step of inputting a control candidate for learning in the simulation, which is a control candidate managed by the control candidate table.  
12. (Previously Presented) The operation support method according claim 7, wherein the operation target is a power system.

Allowable Subject Matter

	Claims 1, 3-7, and 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 03/31/2022 by rewriting Claims 1, 3, 7, and 9 into independent forms including objected claims preciously indicated by the Examiner, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 3, 7, and 9.
	Claims 4-6 and 10-12:
	These claims incorporate the allowable subject matter of Claims 1, 3, 7, and 9, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177.